Britt, C.
Certiorari. Rauer, the petitioner, brought an action in the justices’ court against one Fields, in which action judgment was entered in favor of Fields for costs. To review such judgment Rauer obtained the writ in the present proceeding from the superior court; upon the hearing, after return made, the writ was dismissed. Petitioner claims that the provision for the recovery of costs against him was not part of the judgment as originally rendered in the case of Rauer v. Fields, but was inserted therein a month after the trial, and that in this the justices’ court exceeded its jurisdiction. The asserted fact of an antedated clause in the judgment does not appear from the justices’ docket entries returned with the writ. Those show a judgment for costs apparently rendered on the day Rauer v. Fields *85was tried; they are prima, facie evidence that such was the truth, and are not rebutted by an) thing else in the record. (Code Civ. Proc., secs. 93, 912.) The petition for the writ, alleging matters inconsistent with the docket in this particular, is no part of the record on appeal, and cannot be considered here. (Code Civ. Proc., sec. 1077; Reynolds v. County Court, 47 Cal. 604.)
The judgment dismissing the writ should be affirmed.
Haynes, C., and Belcher, C., concurred.
For the reasons given in the foregoing opinion the judgment dismissing the writ is affirmed.
McFarland, J., Henshaw, J., Temple, J.